PER CURIAM.
The state has appealed an order granting defendants a new trial after their convictions for possession and delivery of cocaine. The trial judge concluded that his own conduct deprived the defendants of a fair trial. After studying the record, we are perplexed by his conclusion that his order on the motion in limine had anything to do with the “red truck” evidence or that it was ambiguous, confusing or misleading in that regard. We further question how Richardson and Rivers could have reasonably expected the in limine ruling would keep the red truck evidence out of the trial. Nevertheless, the lower court’s discretion in this context is extremely broad. See Baker v. State, 336 So.2d 364, 371 (Fla. 1976). Accordingly, we affirm.
HARRIS, C.J., and GRIFFIN and DIAMANTIS, JJ., concur.